Case: 19-30958      Document: 00515740601         Page: 1      Date Filed: 02/10/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        February 10, 2021
                                   No. 19-30958
                                                                          Lyle W. Cayce
                                                                               Clerk

   Daniel Lee Robinson,

                                                              Plaintiff—Appellant,

                                       versus

   James LeBlanc; Tim Hooper; Eric Hinyard; Preety
   Singh; Craig White; Todd Barrere; Demetrius Butler,

                                                          Defendants—Appellees.


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:18-CV-491


   Before Stewart, Graves, and Higginson, Circuit Judges.
   Per Curiam:*
          Daniel Lee Robinson, Louisiana prisoner # 127348, moves for leave to
   proceed in forma pauperis (IFP) on appeal from the dismissal of his 42 U.S.C.
   § 1983 suit. The district court denied him leave to proceed IFP on appeal,
   certifying that this appeal was not taken in good faith.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-30958       Document: 00515740601          Page: 2   Date Filed: 02/10/2021




                                     No. 19-30958


          By moving to proceed IFP here, Robinson is challenging the district
   court’s certification decision. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.
   1997). Our inquiry into an appellant’s good faith “is limited to whether the
   appeal involves legal points arguable on their merits (and therefore not
   frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal
   quotation marks and citation omitted).
          Robinson first challenges the district court’s dismissal of some of his
   claims without prejudice for failure to exhaust administrative remedies. He
   argues that he was not required to make state-level filings before pursing
   those claims under the Americans with Disabilities Act (ADA). Pursuant to
   42 U.S.C. § 1997e(a), Robinson was required to exhaust his administrative
   remedies for those claims, even if they were ADA claims, since they involved
   matters of prison life. See Porter v. Nussle, 534 U.S. 516, 524, 532 (2002).
   Additionally, Robinson’s contention that his verbal and written requests for
   accommodation were adequate to exhaust his administrative remedies does
   not present a nonfrivolous issue for appeal, as those requests did not satisfy
   the rules of Louisiana’s Administrative Remedy Procedure. See Bargher v.
   White, 928 F.3d 439, 446-47 (5th Cir. 2019).
          With respect to his claims of lost property, Robinson has failed to
   adequately brief an argument challenging the district court’s determination
   that Louisiana law provided him with adequate remedies to seek recovery of
   his property or reimbursement for its loss. See Yohey v. Collins, 985 F.2d 222,
   225 (5th Cir. 1993) (recognizing that even pro se litigants must brief
   arguments in order to maintain them). Accordingly, he has not demonstrated
   a nonfrivolous issue for appeal regarding the district court’s dismissal of his
   property claims with prejudice for failure to state a claim upon which relief
   may be granted.




                                          2
Case: 19-30958      Document: 00515740601          Page: 3   Date Filed: 02/10/2021




                                    No. 19-30958


          The instant appeal is without arguable merit and is DISMISSED as
   frivolous. See Baugh, 117 F.3d at 202 n.24; Howard, 707 F.2d at 220; 5th
   Cir. R. 42.2. Robinson’s motion for leave to proceed IFP is DENIED.
   Our dismissal of this appeal as frivolous counts as a strike for purposes of 28
   U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir.
   1996), abrogated in part on other grounds by Coleman v. Tollefson, 135 S. Ct.
   1759, 1762-63 (2015). Robinson is WARNED that if he accumulates three
   strikes, he will not be able to proceed IFP in any civil action or appeal filed
   while he is incarcerated or detained in any facility unless he is under
   imminent danger of serious physical injury. See § 1915(g).




                                         3